175 F.3d 1012
Anthony Williamsv.John R. Stepanik, Unknown Vozack, Unknown Worth, UnknownRobaczewski, Unknown Klokus, Unknown McKeownn, UnknownLitghtcap, Unknown Moody, Jr., Unknown Steele, ThomasFigmik, Joseph J. Piazza, Unknown Kmetz, Joseph F.Mazurkiewicz, John M. McCullough, Sam Mazzotta, Stewart E.Boone, Robert G. Patishnock, Alan G. Riggal, Unknown Eaton,Unknown Patterson, Unknown Fundack, Unknown Lacey, UnknownFacer, Unknown Heverly, Unknown Newman, Unknown
NO. 97-7365
United States Court of Appeals,Third Circuit.
February 03, 1999

1
Appeal From:  M.D.Pa.


2
Affirmed.